PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/346,626
Filing Date: 21 Mar 2014
Appellant(s): AC Immune S. A.



__________________
F. Brent Nix
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 40-42, 46-47, 57, 64-65, 71, 78, 84, 88-99 are under consideration in the instant Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and  88-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pfeifer et al., WO2007/068411 (IDS 5/20/2014) in view of Lott et al, 2005 (12/23/2014, PTO-892).
Pfeifer teaches methods of treating a disease or disorder which is caused by amyloid or amyloid-like proteins. Pfeifer teaches that their methods and compositions elicit a highly specific and highly effective immune response in animals and humans,  and are capable of preventing or alleviating amyloidosis, or the symptoms associated with amyloidosis, in diseases associated with amyloid plaque formation. These diseases include Alzheimer's disease (AD) and Downs' syndrome (DS) (see last paragraph of page 8 and top of page 9; see page 19, last paragraph; page 23, last paragraph), which is on point to “subjects with Down’s syndrome” in instant claims 40, 64 and 78.  Pfeifer also teaches that diseases or conditions characterized by a loss of cognitive memory capacity include Down's syndrome and Alzheimer’s disease (AD; see page 2, 1st paragraph), as in instant claims 40, 42, 46, 47 and 78.  In Down’s syndrome, all adults over the age of 40 years develop sufficient neuropathology for a diagnosis of AD, which includes brain amyloid plaques (see Abstract of Lott et al., 2005), so all the symptoms associated with Alzheimer’s are also found in Down's syndrome. Pfeifer teaches that the subjects with these disorders have measurable memory disorder (see page 5, 1st paragraph), cognitive (thinking) impairment and abnormal behavioral changes (see page 5, 3rd paragraph), as recited in instant claims 40, 42, 46, 47 and 78. Pfeifer teaches that -amyloid deposits are found in the entorhinal cortex (EC) and are involved in the development of mild cognitive impairment (MCI) and AD (see page 5, 2nd paragraph) as required in instant claim 41. 
Pfeifer discloses an effective therapeutic vaccine composition capable of counteracting the physiological manifestations of the disease, such as the formation of plaques associated with aggregation of fibers of the amyloid protein or amyloid-like peptide (see page 8, 3rd paragraph; pages 22-23) as in instant claims 40, 64, 78 and 97-98. Pfeifer teaches that the antigenic peptide of the vaccine comprises a peptide fragment from the N-terminal part of the Apeptide, consisting of amino acid residues selected from the group consisting of residues 1-15, 1-14, and 1-13, including functionally equivalent fragments thereof attached to, and incorporated or reconstituted in a carrier particle/adjuvant such as a liposome (see page 9, last paragraph; pages 14-15), as required in instant claims 40, 64-65, 75-76 and 78-80.  Pfeifer teaches modifying the antigenic peptide by attaching antigenic moieties which include palmitic acid hydrophobic moiety (see page 15, 1st paragraph, page 16, 1st paragraph) as required in instant claims 40, 64 and 78. Pfeifer teaches modifying the antigenic peptide by attaching between 2 and 4 palmitoyl residues (i.e., palmitic acid) coupled to each terminus of the antigenic peptide to facilitate insertion into the liposome (see page 17, 1st paragraph) as required in instant claims 71 and 88-96. 
And while Pfeifer teaches using the vaccine to prevent or alleviate amyloidosis (see abstract), such as in a subject having Down’s syndrome, Pfeifer fails to explicitly teach administration of treatment before the development of amyloid  plaques and administering to a Down’s syndrome subject below the age of 40 as required in the instant claims 40, 57, 78, 84 and 99.
Lott teaches that in Down’s syndrome (DS) all adults over the age of 40 years develop sufficient neuropathology for a diagnosis of AD (see Abstract). Lott teaches that the hallmarks of AD observed in brain tissue from individuals with DS include -amyloid plaques and neurofibrillary tangles; the pathology begins to accumulate in childhood (as young as 8 years) and appears to rise progressively with increasing age. Lott teaches that between the ages of 35 and 45 years, the rate of AD pathology accumulation appears to accelerate (see page 383, 1st column). Lott teaches that A pathology in the DS brain has been well-characterized, typically, in younger individuals (under 30 years, see page 384, 2nd column, “4. A pathogenesis in DS”). Lott teaches that earlier, more soluble forms of A are important in the development of dementia and that there has been a shift to study earlier and more toxic species of A that accumulate prior to extracellular A deposition. Lott teaches that A oligomers are critically important in causing neuronal dysfunction prior to overt neuron loss because oligomers. In particular, A oligomers have been found to impair in vitro cellular processes associated with memory, and therefore oligomers have been associated with memory impairment observed early in the course of the pathogenesis (see page 385, top of 1st column). Lott teaches that there is an age-associated decline in adaptive functioning in DS that may be associated with risk factors common to Alzheimer’s disease (see page 387, 1st column, “8. Clinical correlation"). Lott does not teach administering an antigenic peptide derived from amyloid protein.
It would have been prima facie obvious to the person of ordinary skill in the art to have arrived at the claimed invention from the disclosures of Pfeifer and Lott. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because of Lott’s teachings that AD symptoms develop early in DS subjects as young as 8 years (see page 383, 1st column) as in instant claims 57 and 84.  Based on the teachings of Lott, the skilled artisan would have recognized that the early pathology of amyloid disease may be due to the deleterious actions of A oligomers causing neuronal dysfunction prior to overt neuronal loss, and that these early mediators of amyloid pathology are correlated with impairments in memory and cognition. Thus, the presence of A oligomers is associated with memory impairment observed early in the course of the disease pathogenesis (see page 385, top of 1st column). 
One of ordinary skill would therefore have been motivated to have administered the vaccine/antigenic peptide of Pfeifer prior to the development of overt brain amyloid plaques in order to reduce or remove the soluble forms of A that are known to be toxic to neurons (i.e., A oligomers). See, for example, page 385, 1st column, 1st paragraph of Lott and Pfeifer's teaching that preventing plaques is possible (paragraph spanning pages 22-23). The skilled artisan would have been motivated to treat the at risk population DS, before these patients develop the predictable cognitive deficits which are associated with A plaques and amyloid neuropathology in the brain. Therefore, the references already teach and motivate the selection of the DS patient population without A associated plaques (i.e., a patient without progressed amyloid neuropathology). One of ordinary skill in the art would have been motivated to provide the earliest possible intervention by administering the treatment even before the occurrence of plaque aggregations associated with Alzheimer's disease pathology, particularly in a Down's syndrome population, since this population is well-known to develop the inevitable disease hallmarks of amyloid aggregates and AD-like pathology. Given that the vaccine of Pfeifer (and of the instant claims) is already taught as being useful for the treatment of a subject having Down’s syndrome, the person of ordinary skill in the art would have had a reasonable expectation that the vaccine could be used successfully in younger Down’s syndrome patients based on the cumulative disclosures of these prior art references.  
Therefore, claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and 88-99 are obvious over Pfeifer in view of Lott.

Double Patenting
Claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and 88-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,603,487 in view of Pfeifer et al., WO2007/068411 (IDS 5/20/2014). The ‘487 patent claims the same method of treatment within the same patient population, Down's syndrome. The patented ‘487 claims recite treating an amyloid associated disease, such as Downs’s syndrome, by administering an immunogenic amyloid  antigenic peptide composition to induce the production of antibodies effective to treat memory/cognitive impairments. However, the ‘487 claims do not specifically teach treating before the formation of plaques. 
Pfeifer teaches that antibodies according to their invention can inhibit aggregation of monomeric amyloidogenic amyloid-beta, which can lead to the prevention of formation of amyloid plaques known to cause Alzheimer's disease (see bottom of page 22 and top of 23). Pfeifer clearly provides an expectation of success in preventing monomeric amyloidogenic amyloid-beta peptides from aggregating and forming plaques. Therefore, one of ordinary skill in the art would have been motivated to provide the earliest possible intervention to a patient by administering the treatment even before there are plaque aggregations in the brain, especially in a Down's syndrome population since this population has such an excess expression and production of the amyloidogenic peptide, A, and is known to develop brain amyloid plaques. Therefore, claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and 88-99 are obvious over U.S. Patent No. 8,603,487 in view of Pfeifer.

Claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and 88-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 7,807,175 in view of Pfeifer et al., WO2007/068411 (IDS 5/20/2014). The ‘175 patent claims are directed to an antigenic construct with an intended use to treat Down’s syndrome and increase the retention of cognitive memory capacity. While the instant claims are directed to a method of treatment and the '175 claims are drawn to a product, they encompass the same intended field of use and patient population.  However, the ‘175 patent does not teach treating before the formation of plaques in a subject. 
Pfeifer teaches that antibodies according to their invention lead to an inhibition of aggregation of monomeric amyloid beta and leads to prevention of formation of amyloid plaques which are known to cause Alzheimer's disease (see bottom of page 22 and top of 23). Pfeifer clearly provides an expectation of success in preventing monomeric amyloid beta peptides from aggregating. Therefore, one of ordinary skill in the art would have been motivated to have provided the earliest possible intervention by administering the treatment even before there are plaque aggregates present in a patient having Down's syndrome, since this population of patients is known to inevitably develop AD-pathology. Therefore, claims 40-42, 46-47, 57, 64-65, 71, 78, 84 and 88-99 are obvious over U.S. Patent No. 7,807,175 in view of Pfeifer.

(2) Response to Argument
Appellant's arguments filed 6/6/2022 have been fully considered but they are not found persuasive. Appellant argues that the Examiner has failed to establish a prima facie case of obviousness and that the Examiner failed to properly weigh the full body of evidence that Appellant has offered to demonstrate a lack of reasonable expectation of success.
Appellant’s arguments have been considered but are not persuasive. The Pfeifer reference teaches all of the required limitations of the instant claims except the specific timing of administration. Pfeifer teaches the relevant patient population, Down’s syndrome, which is an easily identifiable patient population at birth and can even be identified prenatally. Pfeifer teaches the required composition of the antigenic peptide comprising a peptide fragment from the N-terminal part of the Apeptide, consisting of amino acid residues selected from the group consisting of residues 1-15, 1-14, and 1-13 including functionally equivalent fragments thereof attached to, and incorporated or reconstituted in a carrier particle/adjuvant such as a liposome, and teaches modifying the antigenic peptide by attaching antigenic moieties which include palmitic acid hydrophobic moiety, coupled to each terminus of the antigenic peptide to facilitate insertion into the liposome. 
Further, the Pfeifer reference teaches using an APP x PS1 Alzheimer’s disease mouse model to analyze the impact on improvement in memory after administration of the required vaccine (see Example 7, starting at page 73). The APP x PS1 Alzheimer’s disease mouse model overproduce A, allowing the study of the mechanisms of amyloid-based neuropathology. This APP x PS1 Alzheimer’s disease mouse model shows that the vaccine had a significant improvement on memory (see bottom of page 74). Importantly, this mouse model, while used to model Alzheimer’s disease, is reflective of some aspects of Down syndrome since the transgenic mice overexpress the gene for amyloid precursor protein (APP), which produces the amyloid beta (A) peptide. This is consistent with patients having Down’s syndrome (DS), a Trisomy 21 disorder, because the APP gene is found on chromosome 21. Thus, an extra copy of chromosome 21 causes overexpression of APP and, subsequently, the overexpression of A peptide in DS patients just as is observed in the transgenic APP mice. Therefore, the evidence of success that the Pfeifer reference presents using this APP x PS1 Alzheimer’s disease mouse model would be applicable to DS due to its similarities to the etiology of DS, and would provide for a reasonable expectation of success in the instantly claimed population of DS.
Appellant argues that the animal model present in the Example 7 of Pfeifer reference is not the appropriate model for DS since it does not model the cognitive deficits of DS subjects and that there are better models for Downs syndrome. Appellant argues that since the Pfeifer reference is not towards DS or its cognitive issues, it would not provide a reasonable expectation of success in treating DS without AD symptoms. This is not found persuasive because the Pfeifer reference and examples address the issue of excess expression of deleterious amyloid aggregation and how their vaccine is successful in treating this animal model. Therefore, one of ordinary skill in the art would be able to look at analogous art that actually treats AD would have a reasonable expectation of success in treating the Down’s syndrome patient population, which is destined to have Alzheimer’s disease, with a vaccine that has already been shown to treat AD patients. The animal model used in the Pfeifer reference mimics the specific feature in AD and DS that leads to the same health issues in the two patient populations. Pfeifer reference sets forth a clear teaching the when an animal model with excess amyloid production is treated with the claimed vaccine treatment there is a significant improvement in memory and cognition. Therefore, one of ordinary skill in the art would be motivated to treat a known population with excess amyloid expression like DS, and treat it as early as possible since the accumulation of amyloid is progressive throughout their life time due to the Trisomy 21 disorder of DS, with a reasonable expectation of success.
Appellant argues that the Examiner has erred in shifting the burden to appellant to incorporate limitations before weighing the evidence of record. However, the Examiner has pointed out in the previous office actions of record that the references of record teach all the required limitations in the instant claims under consideration. When Appellant argues that the Examiner failed to take certain limitations into consideration, it was pointed out that the claims did not require the limitations being argued. The instant claims require the treatment of a Down’s patient population that has not yet developed amyloid plaques and is below the age of 40 by administering a palmitoylated amyloid peptide A1-15 reconstituted in a liposome. The references of record provide for all of the required limitations, offer a clear motivation to administer the known composition to the required patient population, and also provide a reasonable expectation of success. Therefore, Appellant’s arguments and evidence are not persuasive. 
Appellant further argues that the Pfeifer reference would not teach establishing the immunological memory needed to provide long term immunological protection. This is not found persuasive because again these are not limitations that are found in the instant claims. In response to Appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which Appellant relies (i.e., providing long lasting (long term) immunological protection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The scope of the claims encompasses the treatment of a DS population before age 40 with a specific composition comprising a peptide in a liposome. The prior art provides a clear motivation to start treating DS patients with the claimed peptide vaccine composition as early as possible since this a population with a well-known and established risk of developing Alzheimer’s disease-like neuropathology. Furthermore, the Pfeifer reference explicitly teaches the treatment of Down’s syndrome, wherein the disclosed methods and compositions are taught to elicit a highly specific and highly effective immune response in humans, and are capable of preventing or alleviating amyloidosis, or the symptoms associated with amyloidosis, in diseases associated with amyloid plaque formation which include Downs' syndrome (DS) (see last paragraph of page 8 and top of page 9; see page 19, last paragraph; page 23, last paragraph). 
Appellant argues that the Pfeifer reference at page 23, last paragraph, does not teach prevention because it is directed towards an antibody rather than the claimed composition. This is not on point since that specific passage is meant to show that antibodies produced by the administration of the claimed antigenic composition would lead to the desired outcome of the instant claims. Administration of the vaccine composition of the instant claims, and as taught by Pfeifer, would lead to the production of antibodies capable of inhibiting or reducing the formation of amyloid plaques. Further, Appellant ignores the teachings at the paragraph spanning pages 8-9 and at page 23, last paragraph, of the Pfeifer reference, which state:
 “The present invention provides novel methods and composition for eliciting a highly specific and highly effective immune response in an organism, but particularly within an animal, particularly a mammal or a human, which is capable of preventing or alleviating amyloidosis, or the symptoms associated with amyloidosis, [in] a group of diseases and disorders associated with plaque formation including secondary amyloidosis and age-related amyloidosis including… …Alzheimer’s disease…, …Down’s syndrome…”
 Therefore, Pfeifer’s teaching provide a reasonable expectation that the DS population would be responsive to therapy using the instantly claimed vaccine, and that the vaccine would induce an effective immune response in these subjects.
Appellant argues that the Lott reference fails to establish a reasonable expectation of success because Lott does not have specific proof and are only speculating and providing a hypothesis. Appellant argues that the Lott reference does not state that AD symptoms develop early in DS subjects at page 384, Section 4. This is not found persuasive because Lott teaches at page 385, top of 1st column, that the earlier and more toxic species of the A peptide accumulate prior to extracellular A accumulation, which early species are toxic to neurons and are critically involved in causing neuronal dysfunction prior to overt neuron loss. This provides motivation to one of ordinary skill to administer treatment before exteriorized symptoms of AD are detected so as to protect from the subsequent amyloid-induced neuronal dysfunction and loss, especially in a population like DS subjects who are known to inevitably suffer from AD in their later decades of life (40+). Therefore, Appellant’s argument against Lott is not found persuasive because absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). 
Appellant’s arguments that the Lott reference only states that “A oligomers may be critically important in causing neuronal dysfunction”, that the role of soluble forms is speculative at best, and that there is no evidence that the oligomers are present in DS subjects are not found persuasive. The prior art is relied upon for all it would have reasonably suggested to one of ordinary skill in the art.  In the instant case, while the prior art does not present absolutes, it provides guidance of art-accepted theories and expectations. Here, the concept that early species in the amyloid pathogenic process – A oligomers – are responsible for neuronal dysfunction and neural cell death prior to identifiable deposition of amyloid aggregates and plaque formation, was acknowledged in the prior art as a mechanism of action for the neuropathology observed in amyloid diseases such as AD and DS.  Lott also teaches at p. 385, left column, that they have “observed extensive oligomeric A concentrations in the entorhinal and frontal cortex [i.e., brain regions] of a 46-year-old individual with DS and AD…. The temporal events involved in oligomeric A accumulation have yet to be determined in DS and may rise either prior to or in parallel with either intracellular or extracellular A.”  Based upon the teachings of Lott, therefore, the skilled artisan would have recognized a benefit in providing therapy to DS individuals early in the amyloid cascade process, that is, potentially prior to the deposition of brain amyloid aggregates and even prior to the damage caused by the neurotoxic, oligomeric A species.
Appellant argues that the Examiner has failed to properly weigh the evidence provided in their submitted declarations. This is not found persuasive since the Examiner has considered these declarations and properly weighed the evidence presented therein in the prior office actions. The declaration by Dr. Moseley was addressed in the Office Action non-final mailed on 6/12/2017 while the declaration by Dr. Silverman was addresses in multiple Office Actions (OAs) including the non-final OA mailed on 9/28/2018, the final OA mailed on 6/28/2019, and in the final OA mailed on 4/1/2020.
Appellant argues that Dr. Silverman’s declaration, as already discussed in previous office actions, supports the idea that it is surprising that vaccines against A plaques would not be effective due to the immune deficiency in DS patients. As previously discussed, this was not found persuasive, for the reasons set forth on the record and as discussed above. In particular, the prior art teaches the required treatment to the required patient population, DS individuals, with a reasonable expectation of success following the administration of the treatment. Even if the patient population had some immunological issues, there is no evidence of record to suggest that the patient would not benefit from the prophylactic administration of the claimed vaccine. The claims require that there is at least an acute response to the administered composition in the instantly claimed patient population. Whether there is a long-lasting immunological protection is not one of the required claim limitations. Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (see MPEP §2145). The peptide in the liposome administered to the same patient population as taught by Pfeifer would reasonably be expected to produce the same results as the instantly claimed method since one is practicing the same active step: administering the same peptides to the same patient population. MPEP 2145(II) states: “The fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).  
Appellant’s argument that Dr. Silverman’s declaration supports the idea that it is surprising that vaccines against A plaques would not be effective due to the immune deficiency in DS patients is therefore not found to be persuasive. There is no unexpected result since the prior art Pfeifer reference already taught that the composition had the required effects in the same, but potentially older, patient population and support their claims using animal models that model DS. One of ordinary skill in the art would therefore expect that administering this composition to a younger DS population would produce a protective and effective response and therefore lead to the intended effect. See also MPEP 7106.0 (a), I, which states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Appellant must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.).” 
There is evidence in the art that DS patients are regularly vaccinated for different diseases and receive benefits from these vaccinations (see Henderson et al., 2007, 9/28/2018 PTO-892) which clearly speaks to the fact that one of ordinary skill would have had a reasonable expectation that vaccinations against the A peptide before the widespread development of amyloid plaques would similarly be effective in providing a positive result in the DS population. Further, the Pfeifer reference teaches that their methods and compositions elicit a highly specific and highly effective immune response in animals and humans and are capable of preventing or alleviating amyloidosis or the symptoms associated with amyloidosis in a group of diseases associated with amyloid plaque formation which include Alzheimer's disease (AD) and Downs' syndrome (DS) (see last paragraph of page 8 and top of page 9; see page 19, last paragraph; page 23, last paragraph). Therefore, Pfeifer clearly expected the DS population to be reactive to the instantly claimed vaccine, whether it is administered to a DS patient with or without Alzheimer’s disease pathology. 
Appellant argues that the Examiner has failed to properly consider the evidence of record and has provided references, Verstegen 2014, Kuster et al., 2009, Kuster et al., 2012 and Joshi et al., 2011 (all submitted on IDS filed on 2/27/2020). Appellant argues that these references teach that there is a decreased immunological vaccination response in DS; that specific T-cell dependent response is inadequate in response to vaccinations like the pneumococcal vaccine. Appellant argues that these references bring into question the reasonable expectation of success and raises doubts that there would be an effective response in Down syndrome. 
Appellant’s arguments and provided references are persuasive. Again it is pointed out that absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient.  “Good science and useful contributions do not necessarily result in patentability.” PharmaStem Therapeutics, Inc. v. Viacell, Inc., 491 F.3d 1342 (Fed. Cir. 2007). The references introduced by Appellant do show that Downs syndrome patients do have immunodeficiency issues, however, this would not absolutely preclude one of ordinary skill in the art from administering any vaccination to this patient population since there also exists evidence of an immunological response in DS individuals, albeit less robust that in non-DS control subjects.  Verstegen teaches on page 159, Chapter 9, that immune responses improve in DS during life due to repetitive exposure. Verstegen teaches that while there are deficiencies in the DS population, the DS population is not totally immunodeficient since they do not have defects in either plasma cell differentiation or antibody production (see Chapter 10, page 171, last paragraph). While both Kusters references (2009 and 2011) indicate issues with DS population response to vaccination such as a lower response in comparison to controls, they do show that these DS children do still produce a detectable response to vaccinations (see Kusters et al., 2009, 1st column, 2nd paragraph and Kusters et al., 2011, last paragraph of 1285). Finally, Joshi et al., 2011 reference teaches that the inactivated influenza vaccine was immunogenic in both DS and controls and that the pneumococcal vaccine was suboptimal in both DS and controls (see page 7, Discussion).  While it can be agreed that there may differences in the immune responses of DS children to controls, this would not deter one of ordinary skill to treat the DS population by the method according to Pfeifer using the A peptide liposome vaccine. As shown by the Joshi reference, there are subpar vaccination responses in control populations but it does not deter one of ordinary skill in the art from administering a vaccination to the general (non-DS) population. 

Appellant’s arguments against the double patenting rejections are the same arguments for the 103 rejection of record. See the response to arguments as already discussed above. 
Appellant’s argument over the double patenting rejection over 7,807,175 as not proper because the ‘175 is towards a product and not the instantly claimed method is not found persuasive because the patent already disclosed in their specification that the claimed composition was targeted to treat the instantly claimed patient population, Down’s syndrome. The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

To summarize, the Pfeifer reference teaches all of the required claim limitations of the specific patient population and instantly claimed composition except the specific time of treatment which is made obvious by Lotts’ teachings that DS patients suffer from overabundance of A and its detrimental effects long before AD is diagnosed. One of ordinary skill in the art would therefore have been motivated to have administered the AD treatment of Pfeifer to DS patients prior to the development of known AD brain pathology. Pfeifer provides evidence that the claimed composition has a beneficial therapeutic effect on a mouse animal model that reflects the etiology of Down’s syndrome, see example 7. Pfeifer teaches positive effects on the animal model and therefore, provides support to one of ordinary skill in the art that the treatment taught by Pfeifer would treat DS patients with a reasonable expectation of success. There is no question that based on the references of record that one of ordinary skill in the art would have a reasonable expectation of success and that the unexpected results claimed by Appellant are in fact expected and predicted by the prior art of record.  


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649         

                                                                                                                                                                                               Conferees:
/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
/JEFFREY STUCKER/Supervisory Patent Examiner, Art Unit 1649                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.